Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-29 and 31-42 were previously cancelled, claims 31-42 have been newly cancelled, no claims have been amended, the disclosure has been further amended by the filing of a substitute specification, and new claims 43-52 have been added as per the amendment and supplemental amendment filed 07/01/2021 and 09/24/2021, respectively.  Two additional or supplemental Information Disclosure Statements (2 IDSs) filed 05/06/2021 and 09/24/2021 have been received with all cited non-U.S. patent references, annotated, and made of record.  
Claims 30 and 43-52 remains under examination in the case.  
Note to applicant: when a rejection refers to a claim X at line y, the line number “y” is determined from the claim as previously submitted by applicant in the most recent response including 
Claims 43 and 45-50 are rejected under 35 U.S.C. §112, first paragraph, because the specification, while being enabled for  the administration of Uttroside B alone to treat hepatocellular carcinoma, does not reasonably provide enablement for any other ingredients combined with Uttroside B to treat any disease condition including hepatocellular carcinoma.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.  
The fundamental issue here is whether practicing the full scope of the instant invention is possible without undue experimentation.  As provided for in In re Wands (858 F.2d 731, 737; 8 USPQ 2d 1400, 1404 (Fed Cir. 1988) the minimum factors to be considered in determination of whether a conclusion of “undue experimentation” is appropriate are as follows: 
A.  The breadth of the claimed subject matter:  The claimed subject matter is directed to the administrations of combinations of compounds in addition to Uttroside B to tr4eat liver cancer include hepatocellular carcinoma, but does not appear to have provided any experimental medicinal test data to support the medicinal efficacy of these alleged pharmaceutical combination compositions
B.  The nature of the claimed subject matter:  This subject matter has been addressed in the introductory paragraph of this analysis.
C.  The state of the prior art:  No present disclosure of record of prior art appears to read on this subject matter.  
D.  The level of one of ordinary skill:  One of ordinary skill would be expected to be knowledgeable concerning the testing of Uttroside B and additional combination compositions for medicinal activity.  
E.  The level of predictability in the art:  The relatively small number of relevant prior art references herein supports the conclusion that this area of art is unpredictable. 
F.  The amount of direction provided by the applicant:  The instant disclosure has provided a few examples (Figure 2) which supports the activity of Uttroside B as an anti-neoplastic agent. /
G.  The existence of working examples:  This subject has been addressed in the previous paragraph of this analysis.  
H.  The quantity of experimentation needed to make or use the claimed subject matter based on the content of the disclosure has been found to be excessive based on the above analysis.  
Applicant’s arguments with respect to claim 30 have been considered but are moot in view of the new grounds of rejection.  
Claims 44 and 46-49 are rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Applicant is respectfully requested to note that reliance on disclosure definitions is only acceptable if said definitions comply with 35 U.S.C §112(b).  
In claim 44 at line 2, the term “pharmaceutical carrier is erroneous and be amended to read -- pharmaceutically acceptable carrier --.  See claims 46-49 wherein the same error reoccurs.  
Applicant’s arguments with respect to claim 30 have been considered but are moot in view of the new grounds of rejection.  This new ground of rejection was necessitated by applicant’s amendments.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 or §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
“A person shall be entitled to a patent unless - 
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or  
(a)(2) the invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the filing date of the claimed invention.”  
Claims 30; 44 and 51-52 are rejected under 35 U.S.C. §102(a)(1) and/or (a)(2)) as being anticipated by Nath et al. (PTO-1449 #1, NPL ref #7).
Applicant is referred to the Nath et al. reference at its abstract and at page 8 in the Discussion section wherein the treatment of “hepatocellular carcinoma” is specifically noted as a disease effectively treated by the administration of Uttroside B.  
Applicant’s arguments with respect to claim 30 have been considered but are moot in view of the new grounds of rejection.  
No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner L. E. Crane whose telephone number is 571-272-0651.  The examiner can normally be reached between 9:30 AM and 5:00 PM, Monday through Friday.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. S. Anna Jiang, can be reached at 571-272-0627.  
Any inquiry of a general nature or relating to the status of this application should be directed to the Group 1600 receptionist whose telephone number is 571-272-1600.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status Information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see < http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
LECrane:lec
11/17/2021
/LAWRENCE E CRANE/        Primary Examiner, Art Unit 1623                                                                                                                                                                                                ______________________________
	L. E. Crane
	Primary Patent Examiner
	Technology Center 1600